Order entered February 27, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00958-CV

                           IN THE INTEREST OF I.L.S., A CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-09-7655

                                             ORDER
       Before the Court are two motions filed by appellant. The first motion is appellant’s

February 10, 2014 motion requesting a ruling on his requests (1) to serve papers in this case on

D. Smith & Sims and (2) to accelerate or give preference to this appeal. We DENY appellant’s

motion.

       The second motion is appellant’s February 24, 2014 motion to compel the Clerk of this

Court to file his brief. Appellant’s brief was due on January 31, 2014. The Court received

appellant’s brief on February 10, 2014. In a postcard notice dated February 10, 2014, the Clerk

of this Court notified appellant that his brief would not be filed unless he filed, within ten days, a

motion for extension of time to file the brief along with a $10 filing fee. This postcard notice

was sent in error as appellant deposited his brief in the prison mail on January 29, 2014. See

Ramos v. Richardson, 228 S.W.3d 671, 673 (Tex. 2007) (per curiam). We GRANT appellant’s
motion and we ORDER the brief tendered to this Court by appellant on February 10, 2014 filed

as of that date.

        However, appellant’s brief is deficient for the following three reasons:

        (1)        The table of contents does not indicate the subject matter of each issue. See TEX.

R. APP. P. 38.1(b).

        (2)        The brief exceeds the page limit of fifty pages. See TEX. R. APP. P. 9.4(2)(B).

        (3)        The appendix does not contain a copy of the trial court’s judgment. See TEX. R.

APP. P. 38.1(k)(1)(A).

Accordingly, on the Court’s own motion, we STRIKE appellant’s brief. We ORDER appellant

to file an amended brief correcting the above-noted deficiencies on or before MARCH 31, 2014.

We caution appellant that failure to file an amended brief on or before MARCH 31, 2014 will

result in dismissal of the appeal without further notice.



                                                         /s/    ADA BROWN
                                                                JUSTICE